DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary amendment filed on May 28, 2019 has been entered. 
	Claims 59-84 are pending and the subject of this Office action on the merits. 

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed on May 28, 2020 has been considered.

Drawings
5.	The drawings filed on February 13, 2019 are acceptable. 

Specification
6.	The abstract is objected to because it is longer than the preferred maximum length of 150 words. See MPEP 608.01(b) and 37 CFR 1.72(b).

	The specification is also objected to because the sequence identifiers used throughout the specification do not comply with the format required by 37 CFR 1.821(d). In particular, “SEQ ID NO:X” must be replaced with “SEQ ID NO: X”. For example, “SEQ ID NO:4” on page 80 must be replaced with “SEQ ID NO: 4”. The other sequence identifiers used in the text specification require the same correction, and the column heading “SEQ ID NO” on page 94 must be replaced with “SEQ ID NO:”.
As well, inserting the section heading “Brief Description of the Drawings” on page 80 before the description of the figures is suggested. 
Lastly, the use of the terms TEXAS RED (see at least pages 89 and 93), TWEEN (see at least page 91), HOECHST (see at least page 93), and BODIPY (see at least page 77), each which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
See also MPEP 608.01(v)(II), which states that “Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating  

Claim Interpretation 
7.	The specification contains explicit (i.e., limiting) definitions for several limitations used in the instant claims.
	These definitions include the following:
	(i) accessible (in the context of a binding site for a target nucleic acid molecule or separate activator molecule) = part of the binding site is available for binding when the probe is contacted with the target nucleic acid and/or separate activator (p. 18, l. 34 – p. 19, l. 2);
	(ii) inaccessible (in the context of a binding site for a target nucleic acid molecule or separate activator molecule) = the target nucleic acid and/or separate activator molecule cannot bind until it is rendered available for binding by a strand displacement reaction (p. 19, ll. 3-6);
(iii) permissive conditions = any state or condition in which the interacting (i.e., mutually complementary, hybridisable) regions of the nucleic acid probe and target or separate activator molecule….are able to interact (p. 70, ll. 26-30); and
	(ii) non-permissive conditions = a state or condition in which the interacting (i.e., mutually complementary, hybridisable) regions of the nucleic acid probe and target or separate activator molecule….are unable to interact (e.g., because of protection (e.g., shielding or masking) by a region of secondary structure or a separate blocking oligonucleotide or other molecule)) (p. 70, l. 30 – p. 71, l. 5).

Claim Interpretation – 35 U.S.C. 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following two terms in claim 81 have been treated under 35 U.S.C. 112(f):
(i) means for detecting an RCA product in part (f); and 
(ii) means for introducing permissive conditions to allow the target molecule or separate activator molecule to bind to the probe in part (g).
The specification discloses corresponding structures/elements for the above limitations as follows: 
(i) on pages 75-78, the specification discloses means for detecting an RCA product that include (1) a labeled oligonucleotide probe that hybridizes to a portion of the RCA product; (2) 
(ii) on pages 71-72, the specification discloses means for introducing permissive conditions to allow the target nucleic acid molecule or a separate activator molecule to bind to the nucleic acid probe that include (1) RNase; (2) UNG; and (3) at least one additional initiator oligonucleotide.

Claim Objections
9.	Claim 59 is objected to because of the following informalities: The word “RCA” in the first line should be replaced with “rolling circle amplification (RCA)”. As well, the claim should be amended to use “nucleic acid probe” and “first circular template strand” throughout (i.e., to replace “first template strand” and “first strand” with “first circular template strand” and also to replace “said probe” with “said nucleic acid probe”) to maintain consistency within the claim.
	Claims 60-84 are also objected to by way of their dependency on claim 59.
Claims 60-62 are also objected to because the claims should use “first circular template strand,” “target nucleic acid molecule,” and “nucleic acid probe” throughout to maintain consistency with claim 59. 
Claim 64 is also objected to because a comma should be inserted after “63” in line 1.
Claims 68-70 are also objected to because the claims should use “nucleic acid probe” throughout to maintain consistency with claim 59.
Claim 69 is also objected to because “the template strand” and “the probe” should be replaced with “the first circular template strand” and “the nucleic acid probe,” respectively.

	Claim 71 is also objected to because the claim contains a typographical error in part (b) where “in in” is recited.
	Claim 74 is also objected to because “stem loop” in line 6 should be hyphenated. As well, “optionally the 3’ end” in the last line of the claim should be deleted because it is redundant in view of the preceding recitation “releases the 3’ or 5’ end of the second protector strand.”
	Claim 75 is also objected to because the claim should use “first circular template strand” to maintain consistency with claim 59.
	Claim 77 is also objected to because “single stranded” in line 2 should be hyphenated. As well, “the probe” in line 1 should be replaced with “the nucleic acid probe” for consistency with claim 59. 
	Claim 78 is also objected to because the claim should use “the nucleic acid probe”, “target nucleic acid molecule”, and “first circular template strand” throughout to maintain consistency with claim 59. As well, the word “respectively” in lines 4 and 6 of part (iii) should be flanked by commas.

Claims 80, 83, and 84 are also objected to because they contains internal periods that are not part of an abbreviation. As discussed in MPEP 608.01(m), internal periods may only be present in a claim when they are part of an abbreviation. Replacing the periods with parentheses is suggested. 
Claim 80 is also objected to because the parentheses surrounding “and capable of binding” in line 4 of step (b) should be removed. The parenthesis suggest that “and capable of binding” is an optional limitation, but based on the rest of the claim, it is not an optional limitation. The claim is also missing a space after the comma in line 2 of step (b). As well, “first template strand” and “target molecule” should be replaced with “first circular template strand” and “target nucleic acid molecule,” respectively to maintain consistency with claim 59. Likewise, “the probe” and “said probe” should be replaced with “the nucleic acid probe” or “said nucleic acid probe” for internal consistency. Further, “thereby to detect” in step (f) should be replaced with “thereby detecting”.
Claim 81 is also objected to because “the probe” in the last line should be replaced with “the nucleic acid probe.” As well, it appears that “target molecule” in the last line should be replaced with “the target nucleic acid molecule.”
	Claim 82 is also objected to because a semicolon is missing at the end of option (c). As well, “said analyte” in step (ii) should be replaced with “said target analyte” to maintain internal consistency in the claim. Further, “first template strand” should be replaced with “first circular 
	Claim 83 is also objected to because of the following informalities. The phrase “said probes” in line 1 of step (i)(b) should be replaced with “said proximity probes” for consistency. As well, “first template strand” should be replaced with “first circular template strand” to maintain consistency with claim 59, and “step (iii), thereby to detect” in step (iv) should be replaced with “step (iii), thereby detecting”.
Claim 84 is also objected to because of the following informalities. The phrase “said probes” in line 1 of step (i)(b) should be replaced with “said proximity probes” for consistency. As well, “probe” in the last line of step (i)(b) should be replaced with “probes.” Further, “first template strand” and “said analyte” should be replaced with “first circular template strand” and “said target analyte,” respectively, to maintain consistency with claim 59. Lastly, “step (iii), thereby to detect” in step (iv) should be replaced with “step (iii), thereby detecting”.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64, 71-75, 78-81, 83, and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 71 is indefinite because the requirements of part (b) are not clear. This claim depends from claim 70, and in part (b), it recites, “the first single-stranded region is situated in a bulge in the strand comprising the 5’ end region.” This language is definite when option (a) in claim 70 is required because that option only uses one protector strand with one 5’ region. The language in part (b) of claim 71 is indefinite when option (b) of claim 70 is required, though, because that option requires multiple protector strands, each with a 5’ end region that could be the 5’ end region referenced in part (b) of claim 71. Since it is unclear as to which 5’ end region is being referenced when option (b) of claim 70 is combined with option (b) of claim 71, claim 71 is indefinite.
Claim 72 is also indefinite by way of its dependency on claim 71 and also because there is insufficient antecedent basis for “the second single-stranded region.” 
Claim 73 is indefinite because there is insufficient antecedent basis for “the loop region,” which is recited in line 2. Claim 59, from which claim 79 depends, does not recite a loop structure. It is acknowledged that the second protector strand(s) hybridize with the first circular template strand to form a double-stranded structure—see part (b) in claim 59—but since claim 59 does not describe this structure as a “loop structure,” it is unclear whether the “loop structure” recited in claim 79 refers to the double-stranded structure recited in claim 59 or another structure). 

Claim 75 is indefinite by way of its dependency on claim 74.
Claim 78 is indefinite because there is insufficient antecedent basis for “the separate activator molecule,” which is recited in line 3 of part (ii).
Claim 79 is indefinite because there is insufficient antecedent basis for “the loop structure,” which is recited in part (c). Claim 59, from which claim 79 depends, does not recite a loop structure. It is acknowledged that the second protector strand(s) hybridize with the first circular template strand to form a double-stranded structure—see part (b) in claim 59—but since claim 59 does not describe this structure as a “loop structure,” it is unclear whether the “loop structure” recited in claim 79 refers to the double-stranded structure recited in claim 59 or another structure). 
Claim 80 is indefinite because there is insufficient antecedent basis for “the activator binding site.” Neither claim 59 nor the previous portions of claim 80 provide antecedent basis for this term. There is also insufficient antecedent basis for “the target nucleic acid sequence,” which is recited in step (f). Claim 80 only provides proper antecedent basis for “the target nucleic acid molecule.” 

Claim 83 is indefinite because it is not clear whether the separate activator molecule recited in lines 7-8 of step (i)(b) is the same separate activator molecule recited in step (i)(a). As a result, the number of separate activator molecules required by the claims is unclear. If the separate activator molecule in lines 7-8 of step (i)(b) is the same separate activator molecule recited in step (i)(a), amending lines 7-8 of step (i)(b) to recite “the separate activator molecule” would address the issue. If the separate activator molecule in lines 7-8 of step (i)(b) is not the same separate activator molecule recited in step (i)(a), the claim should be amended to more indicate as much. Applicant is cautioned against adding new matter with any amendment. 
Claim 84 is indefinite because there is insufficient antecedent basis for “the activator binding site,” which is recited in lines 7-8 of step (i)(b).

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 60, 63, 74, and 75 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 60 depends from claim 59 and contains further description of the nucleic acid probe when said probe comprises a single second protector strand (part (a)) or two or more second protector strands (part (b)). The claim is not further limiting because all of the elements set forth in parts (a) and (b) of claim 60 are already required by claim 59. More specifically, claim 59 already requires at least one protector strand to contain a target binding site in lines 2-3 of part (ii). Part (ii) of claim 59 also already requires the loop or envelope formation (lines 4-7) and the at least one single-stranded region containing at least an accessible part of the target binding site (lines 7-10) in addition to requiring that binding of the nucleic acid probe to the target nucleic acid molecule renders the resulting complex capable of undergoing strand displacement reaction that allows RCA of the first circular template strand (lines 10-12).
Claim 63 depends from claim 59 and recites “wherein the strand displacement reaction displaces part of a second protector strand from the double-stranded circular structure, thereby exposing a part of the first circular template to allow binding of a primer for the RCA reaction.” 
This recitation is not further limiting because it does not appear to impose any further limitations on the structure of the nucleic acid probe of claim 59. In other words, claim 63 does not appear to exclude any nucleic acid probe that meets the requirements of claim 59. Accordingly, the claim is not further limiting. 
Claims 74 and 75 are improper dependent claims because they depend (directly or indirectly) from a canceled claim. Therefore, each of these claims fails to depend from a claim previously set forth. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
12.	The instant claims are free of the prior art. 
All of the claims require a nucleic acid probe as set forth in claim 59. This nucleic acid probe contains the following elements: (i) a first circular template strand that is capable of acting as a template for RCA; and (ii) one or more protector strands. The protector strand(s) contain a region that is complementary to the first circular template strand and are hybridized to said first circular template strand to form a double-stranded circular structure in which the first circular nucleic acid is contained within the second protector strand(s) (see, e.g., Figs. 1 & 2). At least one of the second protector strand(s) also contains a binding site for a target nucleic acid. At least part of this target-binding site is located in a single-stranded region of the protector strand. In the presence of the target nucleic acid molecule, the protector strand binds to the target nucleic acid, 
Figures 1-4, 6, 20, 21, and 23-26 disclose nucleic acid probes with structures encompassed by claim 59.
The following references constitute the closest prior art: (1) Landegren et al. (WO 2014/076214 A1; “Landegren 1” below); and (2) Landegren et al. (WO 2012/152942 A1; “Landegren 2” below).
Landegren 1 
Landegren 1 discloses nucleic acid probes that include a first circular nucleic acid strand and a second strand that hybridizes to the first circular nucleic acid strand, wherein RCA of the first circular nucleic acid strand is inhibited in the absence of a target nucleic acid molecule (see, e.g., Figs. 1, 4, 9, and 10). These probes in Landegren 1 differ from the nucleic acid probe of claim 59 at least in that the protector strand does not hybridize to the first circular nucleic acid strand to generate a double-stranded circular structure that contains the first circular nucleic acid strand within in the protector strand. There is no proper rationale to modify the probes of Landegren 1 so that they meet this requirement in the claims.
The nucleic acid probes in Figures 11, 15, and 16 of Landegren 1 are also relevant to the instant claims. The probes in Figures 11 and 15 provide an RCA template as part of a larger probe that has a hairpin structure (see the top-most portion of Figs. 11 and 15 as well as pages 26-30). After cleavage and unfolding, which occurs in the presence of the target nucleic acid, a circular RCA template is formed (bottom portion of each figure and pages 26-30). This circular RCA template is hybridized to other nucleic acid strands, but as can be seen in Figures 11 and 15, these strands do not form the double-stranded circular structure required by claim 59. As 
Landegren 2 
Landegren 2 discloses nucleic acid probes that comprise a first and second nucleic acid strand (Fig. 1 and pages 7-8; see also Fig. 6). The first strand is capable of forming a circular nucleic acid that can function as an RCA template (Figs. 1 & 6, last portion; page 7, lines 21-28), but the probe shown in Figures 1 and 6 lacks the protector strand(s) required by the instant claims. The antibody-conjugated nucleic acids in Figures 1 and 6 of Landegren 2 hybridize to the nucleic acid that forms the circular nucleic acid (Figs. 1 & 6, top-most portion), but they do not hybridize with the target nucleic acid molecule, nor do they form a double-stranded circular structure around the circular nucleic acid. There is no proper rationale to modify the probes in Landegren 2 such that they have the structure of the claimed probe.
Figures 5 and 13 of Landegren 2 also disclose a probe that includes a circular nucleic acid that can function as an RCA template. As can be seen in these figures, though, the circular RCA 
Figure 8 of Landegren 2 is similar to Figures 11 and 15 of Landegren 1. This probe neither anticipates nor renders obvious the claimed probes for the same reasons set forth above in the “Landegren 1” section. 
In view of the foregoing, the instant claims are free of the prior art. 

Conclusion
13.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637